PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm, the commissioner’s decision.
The appellant argues that the ALJ faded to assess treating source opinion in accordance with the regulations. The ALJ stated, however, that the appellant’s level of functioning was rated higher by other providers, her daily activities were only mildly restricted, and she did not comply with medical advice. Such factors are relevant under the regulations and adequately support the ALJ’s assessment. 20 C.F.R. §§ 1527(d), 404.1530; Rodriguez v. Sec’y of Health & Human Serv., 647 F.2d 218 (1st Cir.1981). For similar reasons, the appellant establishes no error in the ALJ’s credibility determination. Finally, she fails to show any error in the finding that significant work was available to her. 20 C.F.R. § 404.1520(f); Rosado v. Sec’y of Health & Human Serv., 807 F.2d 292 (1st Cir.1986).
Affirmed. 1st Cir. R. 27(c).